Citation Nr: 1736478	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 7, 2015 and in excess of 40 percent thereafter for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in June 2015 and remanded for additional evidentiary development.  In an October 2015 rating decision, the Agency of Original Jurisdiction (AOJ) awarded the Veteran a higher 40 percent rating effective October 7, 2015 for his service-connected bilateral hearing loss.  However, as the maximum rating has not been awarded, the claim remains in appellate status and has been characterized as set forth on the front page of this decision.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

In addition, the Veteran has submitted evidence indicating that his service-connected bilateral hearing loss affects his ability to obtain and maintain gainful employment.  See July 2017 Appellant's Brief.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board notes that in light of Rice, a claim for TDIU has been added to this appeal.

This appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) claims processing system. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Board's review of the record reveals that further development is warranted for the Veteran's claim for an increased rating for his bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Court has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Pursuant to the Board's June 2015 remand, the Veteran was afforded a VA examination regarding his bilateral hearing loss most recently in October 2015.  According to the July 2017 Appellant's Brief, the Veteran contends that his bilateral hearing loss has worsened.  Specifically, the Veteran's representative stated that the Veteran is seeking an increased evaluation based on the fact that he can no longer understand or hear what is being spoken.  He further argued that the Veteran is entitled to an increased evaluation based on the impact on the Veteran's capacity to be employed.

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss with findings responsive to the applicable rating criteria.  

In connection with May 2012 VA treatment record, the Veteran reported that he was unable to wear hearing aids because it made his service-connected tinnitus worse.  See also August 2012 VA treatment records.  Further, according to a July 2012 VA treatment report, the Veteran stated that his ringing makes his hearing loss worse.  The Veteran has also stated his tinnitus affects his attention and concentration.  See July 2017 Appellant's Brief.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In this case, there is evidence of an unusual disability picture, i.e. a disability which manifests with symptoms not contemplated by the rating schedule.  There is also evidence of possible marked interference with employment.

The Board also notes that, in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014). 

While on remand, the AOJ must clearly consider whether referral for extraschedular evaluation based on the Veteran's service-connected bilateral hearing loss and the related tinnitus is warranted.  Id. 

Upon remand, updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As discussed above, a claim for entitlement to a TDIU has been raised by the record.  The Veteran's representative indicated that the Veteran's hearing affects his capacity to be employed.  However, the issue of an increased evaluation for bilateral hearing loss is inextricably intertwined with the issue of entitlement to a TDIU.  As such, the TDIU claim must be deferred pending the outcome of the increased evaluation issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).  On remand, the Veteran should be asked to fully complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim. 

2.  Obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period from August 2015 to the present.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  

4.  Refer the Veteran's higher rating claim for bilateral hearing loss to the Director, Compensation Service, for extraschedular consideration of this claim.  See 38 C.F.R. § 3.321(b)(1).  The Director also is asked to consider the impact of the Veteran's service-connected disabilities, individually or collectively, on his "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization, if possible.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  A copy of the Director's decision on this claim must be included in the claims file. 

5.  After undertaking any other development deemed necessary, readjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

